Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 7 October 2021 has been entered. Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement filed  13 October 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The IDS does not include a legible copy of each non-patent literature document as is required by 37 CFR 1.98(a)(2). The IDS has been placed in the application file, but the non-patent literature documents referred to therein have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of CA 2,267,729 to Follo et al. and EP 0 885 697 A1 Warner-Lambert Company (hereinafter “W-L”).
Regarding claim 1
a main body 20;
a first arm 21 (a left arm relative to Fig. 2a) having a first proximal portion (a lower portion of arm 21 relative to Fig. 2A) and a first distal end (an upper end of arm 21 relative to Fig. 2a), the first proximal portion being coupled to a first location on the main body 20 (see Fig. 2a, where the first location is where the arm 21 joins the main body 20); 
a second arm 21 (a right arm relative to Fig. 2a) having a second proximal portion  (a lower portion of arm 21 relative to Fig. 2A) and a second distal end (an upper end of arm 21 relative to Fig. 2a), the second proximal portion being coupled to a second location on the main body 20 (see Fig. 2a, where the second location is where the arm 21 joins the main body 20); and 
the first and second distal ends being in a spaced relationship  (see Fig. 2a) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 80), the pivoting head 40 being configured to receive a razor cartridge (such as cartridge 60, noting that no cartridge is claimed and therefore no particular cartridge is required) such that a face (defined by a circumferential surface of element 45 as can be seen in Fig. 3c) of the pivoting head 40 extends through an opening of the razor cartridge to define a skin interfacing surface (see Figs. 3a and 3c, where the opening is visible in Fig. 3a approximately at reference character ‘67A’, and the opening is also indicated in the annotated Fig. 3c below; of course, no razor cartridge is claimed, so the exact geometry of the razor cartridge cannot be determined; nonetheless, the pivoting head 40 is ‘configured to’ have the face extend through an opening of the cartridge as a result of the retention portion 45F extending rearward from a skin facing side of the head 40).  


    PNG
    media_image1.png
    971
    953
    media_image1.png
    Greyscale

Georgakis fails to disclose: the main body weighing greater than 60 grams; the main body comprising a main frame and a secondary frame overlying the main frame; that the first and second arms are discrete (instead, as disclosed by Georgakis, each arm may be integrally formed with a remainder of the main body); and that the first and second arms are coupled to locations on the main frame, all as required by claim 1. 


First, Follo teaches providing a main body of a handle (relative to Fig. 1, the main body includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of “about sixty grams”, the main body including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the main body of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Second, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame (the main frame including the structures shown in Fig. 2A) and a secondary frame 80 overlying the main frame (see Fig. 2B – to the extent that ‘overlying’ requires the secondary frame 80 being atop the main frame, this feature is met when the handle is oriented with the secondary frame 80 positioned above the main frame, which is the orientation shown in Fig. 2B); a discrete first arm 10a and a discrete second arm 10b (see Figs. 2B and 3); and that the first and second arms 10a and 10b are coupled to respective first and second locations on the main frame (see Fig. 3). W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its discrete first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and discrete first and second arms provided improve blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of Follo and W-L as applied to claim 1 above, and further in view of Follo and US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms comprise metal and the main body weighs between greater than 60 grams and 100 grams as recited in claim 2. (In regards to the weight limitation, no upper limit on the weight is discussed above.)
First regarding the weight of the main body, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a portion of the handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a main body weight for the handle of Georgakis, as modified, to be between greater than 60 grams and 100 grams because discovering an optimum main body weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance and “feel”.  It has been held that discovering an optimum value of a result too heavy of a main body will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of Follo and W-L as applied to claim 1 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 3, Georgakis, as modified, discloses that the first distal end and second distal end each comprise a pin member (paragraph 59 of Georgakis describes that pins may be provided in place of the illustrated bearings 22).
Regarding claim 4, Georgakis, as modified, discloses that the first arm comprises a first pin member at the first distal end (see paragraph 59 of Georgakis) and the second arm comprises a second pin member at the second distal end (see paragraph 59 of Georgakis), and wherein the first pin member operatively engages a first receiving opening 41 in the pivoting head 40 and the second pin member  operatively engages a second receiving opening 41 in the pivoting head 40 (see paragraph 59 of Georgakis).
Regarding claim 6, Georgakis, as modified, discloses that the first and second arms 10a and 10b each comprise a plate (see Fig. 2B of W-L), each plate defining a plate plane (see Fig. 2B of W-L), and wherein the plate plane of the first arm 10a is co-planar with the plate plane of the second arm 10b (see Figs. 1 and 2B of W-L).
Georgakis, as modified, fails to disclose: that the pin members are welded to the first and second distal ends as required by claim 3; that the pin members are cylindrical and are welded at or to the distal ends as required by claim 4; that the first and second arms each comprise a material selected from the group consisting of metal, plastic, and composite as required by claim 5; and that the arms comprise metal plates as required by claim 6.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c), where the arms 3 are made out of metal (see col. 2, line 55). 
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 4. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a  In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Second, Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
claims 3 and 4, the patentability of a product does not depend on its method of production. The handle of Georgakis, as modified, is the same as that as claimed in claims 3 and 4 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the structure of Georgakis, as modified, is the same as that as claimed even if a different process is used for attaching the pin members at the distal ends of the arms. Alternatively, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well known manufacturing methods including welding in order to achieve this structure.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of Follo and W-L as applied to claim 1 above, and further in view of US Pub. No. 2002/0000040 A1 to Gilder.
Georgakis, as modified, fails to explicitly disclose that the face comprises an elastomeric material as required by claim 7. However, Georgakis teaches that the element 45, which defines the face, can also constitute a part of a guard (see paragraph 63).
Gilder teaches providing a guard with an elastomeric material with a surface configuration that produces pleasant tactile sensations on contact with skin during shaving and/or to interact with the hair in a favorable manner immediately before the hairs are cut (see paragraph 2). 
Therefore, since Georgakis teaches that the element 45 that forms the face can constitute a part of the guard, it would have been obvious to one of ordinary skill in the art to provide the face with an elastomeric material with a surface configuration that produces pleasant tactile sensations on contact with skin during shaving and/or to interact with the hair in a favorable manner immediately before the .
Claims 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 Warner-Lambert Company (hereinafter “W-L”) and US Pub. No. 2014/0083265 A1 to Provost et al.
Regarding claim 8, Georgakis discloses a handle (including main body 20 and pivoting head 40) comprising: 
a main body 20;
a first arm 21 (a left arm relative to Fig. 2a) having a first proximal portion (a lower portion of arm 21 relative to Fig. 2A) and a first distal end (an upper end of arm 21 relative to Fig. 2a), the first proximal portion being coupled to the main body 20 at a first location (a location on the left side of the main body 20 relative to Fig. 2a); 
a second arm 21 (a right arm relative to Fig. 2a) having a second proximal portion (a lower portion of arm 21 relative to Fig. 2A) and a second distal end (an upper end of arm 21 relative to Fig. 2a), the second proximal portion being coupled to the main body 20 at a second location (a location on the right side of the main body 20 relative to Fig. 2a); and 
the first and second distal ends being in an opposed relationship (see Fig. 2a) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 80), the pivoting head 40 being configured to receive a razor cartridge (such as cartridge 60, noting that no cartridge is claimed and therefore no particular cartridge is required) such that a face (defined by a circumferential surface of element 45 as can be seen in Fig. 3c) of the pivoting head 40 extends through an opening of the razor cartridge to define a skin interfacing surface (see Figs. 3a and 3c, where the opening is visible in Fig. 3a approximately at reference character ‘67A’, and the opening is also indicated in the annotated Fig. 3c above; of course, no razor 
Georgakis fails to disclose: that the main body comprises a main frame, the main frame comprising metal, and a secondary frame overlying the main frame and defining a first spaced portion and a second spaced portion, the first and second spaced portions each defining a spaced relationship between the main frame and the secondary frame; that the first and second arms are discrete; that the first location is in the first spaced portion, the first spaced portion facilitating securement of the first proximal portion to the main frame; and that the second location is in the second spaced portion, the second spaced portion facilitating securement of the second proximal portion to the main frame,  all as required by claim 8. Georgakis also fails to disclose: wherein the first and second arms each comprise a metal plate, each metal plate defining a plate plane, and wherein the plate plane of the first arm is co-planar with the plate plane of the second arm as recited in claim 11; and wherein the secondary frame comprises a material selected from the group consisting of metal, cast metal, plastic, impact-resistant plastic, and composite as recited in claim 12.
W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame (the main frame including the structures shown in Fig. 2A) and a secondary frame 80 overlying the main frame (see Fig. 2B – to the extent that ‘overlying’ requires the secondary frame 80 being atop the main frame, this feature is met when the handle is oriented with the secondary frame 80 positioned above the main frame, which is the orientation shown in Fig. 2B) and defining a first spaced portion and a second spaced portion (portions on opposite sides of elements 86 relative to Fig. 2B), the first and second spaced portions each defining a spaced relationship between the main frame and the secondary Claim 8] W-L further teaches that the first and second arms 10a and 10b each comprise a plate (see Fig. 2B), each plate defining a plate plane (see Fig. 2B of W-L), and wherein the plate plane of the first arm 10a is co-planar with the plate plane of the second arm 10b (see Figs. 1 and 2B of W-L). [Claim 11] W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its discrete first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and discrete first and second arms provide improved blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body that includes a main frame and a secondary frame as taught by W-L, and to provide first and second discrete arms coupled to first and second locations on the main frame also as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor 
Still, Georgakis, as modified, fails to disclose the main frame comprising metal as required by claim 8, that the plates of the first and second arms are metal as required by claim 11, and that the secondary frame comprises a material selected from the group consisting of metal, cast metal, plastic, impact-resistant plastic, and composite as recited in claim 12.
Provost teaches that various components of a handle (including the components 12, 14, and 18 shown in Fig. 4) can be made from any suitable material including metal (see paragraph 35). 
Georgakis, as modified, discloses the claimed invention except for the specific material(s) from which its main frame, arms, and secondary frame are constructed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select metal for these components of the handle of Georgakis, as modified, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Provost is evidence that metal is suitable for constructing a variety of handle components. Moreover, this modification is advantageous because it provides various advantages including: metal components provide a high degree of strength, and metal components signal quality to potential purchasers (at least to a greater degree than plastic components).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Provost as applied to claim 8 above, and further in view of CA 2,267,729 to Follo et al.
Regarding claim 9, Georgakis, as modified, discloses that the first and second arms comprise metal (see the discussion of claims 8, 11, and 12 above). 
claim 9. 
However, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a portion of the handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a main body weight for the handle of Georgakis, as modified, to be between greater than 60 grams and 100 grams because discovering an optimum main body weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance and “feel”.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Providing some heft to a handle signifies quality to users and improves feel. On the other hand, one of ordinary skill in the art would recognize that providing too heavy of a main body will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Provost as applied to claim 8 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 10, Georgakis, as modified, discloses that the first arm comprises a first pin member at the first distal end (see paragraph 59 of Georgakis describing the first arm as having a pin member; see also W-L at Fig. 2B) and the second arm comprises a second pin member at the second 
Georgakis, as modified, fails to disclose that the pin members are cylindrical and that the pin members are welded to the distal ends, both as required by claim 10. 
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 10. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Second, Georgakis, as modified, discloses the claimed invention except the pin members being welded to the distal ends. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms. In regards to the pin members being ‘welded’ at the distal ends, the patentability of a product does not depend on its method of production. The handle of Georgakis, as modified, is the same as that as claimed in claim 10 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the structure of Georgakis, as modified, is the same as that as claimed even if a different process is used for attaching the pin members at the distal ends of the arms. Alternatively, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well known manufacturing methods including welding in order to achieve this structure.
Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 Warner-Lambert Company (hereinafter “W-L”).
Regarding claim 13
a main body 20; 
a first arm 21 (a left arm relative to Fig. 2a) having a first proximal portion (a lower portion of arm 21 relative to Fig. 2A) and a first distal end (an upper end of arm 21 relative to Fig. 2a), the first proximal portion being rigidly coupled to the main body 20 (see Fig. 2a); 
a second arm (a right arm relative to Fig. 2a)  having a second proximal portion (a lower portion of arm 21 relative to Fig. 2A)  and a second distal end (an upper end of arm 21 relative to Fig. 2a), the second proximal portion being rigidly coupled to the main body 20 (see Fig. 2a); and 
the first and second distal ends being in an opposed relationship facing each other  (see Fig. 2a) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 80), the pivoting head 40 being configured to receive a razor cartridge (such as cartridge 60, noting that no cartridge is claimed and therefore no particular cartridge is required) such that a face  (defined by a circumferential surface of element 45 as can be seen in Fig. 3c) of the pivoting head 40 extends through an opening of the razor cartridge to define a skin interfacing surface (see Figs. 3a and 3c, where the opening is visible in Fig. 3a approximately at reference character ‘67A’, and the opening is also indicated in the annotated Fig. 3c above; of course, no razor cartridge is claimed, so the exact geometry of the razor cartridge cannot be determined; nonetheless, the pivoting head 40 is ‘configured to’ have the face extend through an opening of the cartridge as a result of the retention portion 45F extending rearward from a skin facing side of the head 40).
Georgakis fails to disclose: that the main body comprises a main frame and a secondary frame overlying the main frame; that the first proximal portion is coupled to a first protuberance on the main frame, the first protuberance being disposed between the main frame and a portion of the secondary frame; that the second proximal portion is coupled to a second protuberance on the main frame, the second protuberance being disposed between the main frame and a portion of the secondary frame, all claim 13. Georgakis also fails to disclose that the first and second arms are each rigidly coupled to the main frame by a securement selected from the group consisting of welding, staking, cold heading, adhesive bonding, snap-fit, and frictional engagement as required by claim 18.
W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame (the main frame including the structures shown in Fig. 2A) and a secondary frame 80 overlying the main frame (see Fig. 2B – to the extent that ‘overlying’ requires the secondary frame 80 being atop the main frame, this feature is met when the handle is oriented with the secondary frame 80 positioned above the main frame, which is the orientation shown in Fig. 2B). A first proximal portion of a first arm 10a is coupled to a first protuberance 93 on the main frame (see Fig. 3), the first protuberance 93 being disposed between the main frame and a portion of the secondary frame 80 (see Figs. 1 and 3). A second proximal portion of a second arm 10b is coupled to a second protuberance 93 on the main frame (see Fig. 3), the second protuberance being disposed between the main frame and a portion of the secondary frame 80 (see Figs. 1 and 3). [Claim 13] W-L also teaches that the first and second arms 10a and 10b are each rigidly coupled to the main frame (the arms 10a and 10b are rigidly coupled to the main frame as can be seen in Fig. 4 – each arm is rigidly coupled due to movement in the direction perpendicular to the axis L being prevented by engagement of each of the arms 10a and 10b with elements 74 and 77, such that the arms are unyielding relative to the main frame in directions perpendicular to the axis L; note that the broadest reasonable interpretation of ‘rigidly coupled’ does not prevent there from being any movement between the arms and any portion of the main frame) by a securement selected from the group consisting of welding, staking, cold heading, adhesive bonding, snap-fit, and frictional engagement (the securement is by frictional engagement with elements 74 and 77; see Fig. 4).  [Claim 18] W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body that includes a main frame and a secondary frame as taught by W-L, and to provide first and second discrete arms coupled to first and second locations on the main frame also as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L as applied to claim 13 above, and further in view of CA 2,267,729 to Follo et al. and US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms comprise metal and the main body weighs between 60 grams and 100 grams as recited in claim 14. 
First regarding the weight of the main body, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a portion of the handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a main body weight for the handle of Georgakis, as modified, to be between 60 grams and 100 grams because discovering an optimum main body weight would have been a mere design too heavy of a main body will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin.
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L as applied to claim 13 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 15, Georgakis, as modified, discloses that the first distal end and second distal end each comprise a pin member (see Georgakis at paragraph 59; see also W-L at Fig. 1).
Regarding claim 16, Georgakis, as modified, discloses that the first arm comprises a first pin member at the first distal end (see paragraph 59 of Georgakis describing the first arm as having a pin member; see also W-L at Fig. 2B) and the second arm comprises a second pin member at the second distal end (see paragraph 59 of Georgakis describing the first arm as having a pin member; see also W-L at Fig. 2B), and wherein the first pin member and the second pin member reside in a coaxial relationship (see Georgakis at Fig. 2a and W-L at Fig. 2B – each reference discloses the coaxial relationship).  
Regarding claim 17, Georgakis, as modified, discloses that the first arm comprises a first pin member at the first distal end (see paragraph 59 of Georgakis describing the first arm as having a pin member; see also W-L at Fig. 2B) and the second arm comprises a second pin member at the second distal end (see paragraph 59 of Georgakis describing the first arm as having a pin member; see also W-L at Fig. 2B), and wherein the first pin member operatively engages a first receiving opening 41 in the pivoting head 40 and the second pin member operatively engages a second receiving opening 41 in the pivoting head 40 (see paragraph 59 of Georgakis).
Regarding claim 19, Georgakis, as modified, discloses that the first and second arms 10a and 10b each comprise a plate (see Fig. 2B of W-L), each plate defining a plate plane (see Fig. 2B of W-L), and wherein the plate plane of the first arm 10a is co-planar with the plate plane of the second arm 10b (see Figs. 1 and 2B of W-L).
Georgakis, as modified, fails to disclose: that each pin member is ‘welded thereto’ [i.e., to the respective distal end] as required by claim 15; that the pin members are cylindrical and that the pin claim 16; that that the pin members are cylindrical and that the pin members are welded to the distal ends as recited in claim 17; and that the plates are metal as required by claim 19.
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claims 16 and 17. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Second, Georgakis, as modified, discloses the claimed invention except the pin members being welded to the distal ends. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L as applied to claim 13 above, and further in view of US Pub. No. 2002/0000040 A1 to Gilder.
Georgakis, as modified, fails to explicitly disclose that the face comprises an elastomeric material as required by claim 20. However, Georgakis teaches that the element 45, which defines the face, can also constitute a part of a guard (see paragraph 63).

Therefore, since Georgakis teaches that the element 45 that forms the face can constitute a part of the guard, it would have been obvious to one of ordinary skill in the art to provide the face with an elastomeric material with a surface configuration that produces pleasant tactile sensations on contact with skin during shaving and/or to interact with the hair in a favorable manner immediately before the hairs are cut in view of the teachings of Gilder. This modification is advantageous to produce pleasant tactile sensations and to interact with the hair in a favorable manner immediately before the hair is cut.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 13 have been considered but are moot because the new grounds of rejection set forth above do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724